F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                                DEC 4 1997
                                  TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 LARRY S. CARLISLE and CARRIE
 A. CARLISLE,

               Plaintiffs - Appellants,
          v.                                                No. 97-2111
                                                   (D. Ct. No. CIV-96-1371-MV)
 DEPARTMENT OF INTERIOR,                                    (D. N. Mex.)
 United States Secretary of the
 Department of the Interior; BUREAU
 OF LAND MANAGEMENT; and
 UNITED STATES CONGRESS, 1976
 Congress, namely the Federal Land
 Policy and Management Act of 1976,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before TACHA, BALDOCK, and LUCERO, Circuit Judges.


      After examining the briefs and the appellate record, this three-judge panel

has determined unanimously that oral argument would not be of material

assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th

Cir. R. 34.1.9. The case is therefore ordered submitted without oral argument.


      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       This appeal is from an order of the district court dismissing appellants’

action for failure to show cause why service was not effected in the district court

in compliance with Rule 4(i) of the Federal Rules of Civil Procedure.

       The district court records are clear that summonses were not issued and that

defendants did not waive service of summons. On appeal here, appellants seek

permission to file the brief on appeal out of time. To the extent that the brief

filed with the court on July 11, 1997, constitutes the brief in this case, the motion

to file the brief out of time is granted. In all of the filings before the district

court and this court appellants have failed to show that service was effected in

compliance with Rule 4(i) of the Federal Rules of Civil Procedure. We therefore

affirm the order of the district court dismissing this action without prejudice.

AFFIRMED.

                                          ENTERED FOR THE COURT,


                                          Deanell Reece Tacha
                                          Circuit Judge




                                           -2-